Case 8:20-cv-00287-JVS-KES Document 43-1 Filed 02/18/20 Page 1 of 2 Page ID
                                #:10073

 1

 2

 3                         UNITED STATES DISTRICT COURT
 4                        CENTRAL DISTRICT OF CALIFORNIA
 5

 6

 7   Federal Trade Commission,              Case No. 20-cv-00287-JVS-KES

 8                      Plaintiff,
 9
                                            [PROPOSED]        ORDER
           vs.                              GRANTING    APPLICATION
10                                          TO SEAL DECLARATIONS
     OTA Franchise Corporation, et al.      OF ERIC LUEDERS AND
11
                                            TIMOTHY P. JOHNSON IN
12                     Defendants.
                                            SUPPORT OF APPLICATION
13                                          TO SEAL PORTIONS OF
                                            PLAINTIFF’S EX PARTE
14                                          APPLICATION         FOR
15                                          TEMPORARY RESTRAINING
                                            ORDER AND DECLARATION
16                                          OF CONNOR GEIRAN
17

18

19

20

21
                              PROPOSED ORDER
22
           Applicant Universal Guardian Acceptance LLC (UGA) applied to the Court for
23
     an order sealing the Declarations of Eric Lueders and Timothy P. Johnson filed in
24
     support of UGA’s Application to Seal Portions of Plaintiff’s Ex Parte Application for
25

26
     Temporary Restraining Order and Declaration of Connor Geiran on the grounds that

27   said declarations would disclose UGA’s confidential business information and are

28   necessary to support UGA’s Application to seal portions of Plaintiff’s Ex Parte
     PROPOSED ORDER                          -1-             20-cv-00287-JVS-KES
Case 8:20-cv-00287-JVS-KES Document 43-1 Filed 02/18/20 Page 2 of 2 Page ID
                                #:10074

 1   Application for Temporary Restraining Order and Declaration of Connor Geiran.
 2   The Court finds that compelling reasons exist to seal the following documents:
 3
          1.     The Declaration of Eric Lueders in Support of UGA’s Application to
 4
     Seal Portions of Plaintiff’s Ex Parte Application for Temporary Restraining Order
 5
     and Declaration of Connor Geiran.
 6
          2.     The Declaration of Timothy P. Johnson in Support of UGA’s
 7
     Application to Seal Portions of Plaintiff’s Ex Parte Application for Temporary
 8
     Restraining Order and Declaration of Connor Geiran.
 9

10        Accordingly, IT IS HEREBY ORDERED that the unredacted versions of the

11   above-listed documents be sealed.
12   IT IS SO ORDERED.
13
     Dated: February ____, 2020
14
                                      _____________________________________
15                                       THE HONORABLE JAMES V. SELNA
16
                                          UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
     PROPOSED ORDER                          -2-             20-cv-00287-JVS-KES
